Case 2:20-cv-06660-FMO-E Document 27 Filed 03/17/21 Page 1 of 2 Page ID #:98



  1

  2

  3

  4                                                                     JS-6
  5

  6
                          UNITED STATES DISTRICT COURT
  7
                        CENTRAL DISTRICT OF CALIFORNIA
  8
                                       WESTERN DIVISION
  9

 10   DAVID ABITBOL, et al.,                        Case No. 2:20-cv-06660-FMO-E
 11                      Plaintiffs,                ORDER DISMISSING ENTIRE
 12         v.                                      ACTION
 13   NEXXT, INC., et al.,                          CLASS ACTION
 14
                        Defendants.
 15
                                                    Judge: Honorable Fernando M. Olguin
 16                                                 Ctrm: 6D
 17
                                                    Action Filed: July 24, 2020
 18

 19
            ____
            Having reviewed the Parties’ Stipulation to Dismiss (“Stipulation”), and
 20
      having considered the contents therein, the Court GRANTS the Parties’ request
 21
      and hereby ORDERS that this entire action is dismissed as follows:
 22
            1.    Plaintiffs’ individual claims against Nexxt are dismissed with
 23
                  prejudice; and
 24
            2.    Plaintiffs’ claims brought on behalf of the putative class are dismissed
 25
                  without prejudice; and
 26
            3.    Plaintiffs’ claims against Defendant Does 1-10 are dismissed without
 27
                  prejudice; and
 28
                                                1
                 [PROPOSED] ORDER DISMISSING ENTIRE ACTION, 2:20-cv-06660-FMO-E
Case 2:20-cv-06660-FMO-E Document 27 Filed 03/17/21 Page 2 of 2 Page ID #:99



  1        4.    Each party is to bear its own fees and costs.
  2        IT IS SO ORDERED.
  3
      DATE: March 17, 2021                  ________/s/_______________________
  4                                         Honorable Fernando M. Olguin
  5                                         UNITED STATES DISTRICT JUDGE

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                               2
                [PROPOSED] ORDER DISMISSING ENTIRE ACTION, 2:20-cv-06660-FMO-E
